           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MARY LOUISE SMITH; and
TIFFANY E. SMITH                                       PLAINTIFFS

v.                       No. 3:19-cv-82-DPM

ASA HUTCHINSON, in his Official
Capacity as Governor of the State of
Arkansas, et al.                                     DEFENDANTS

                               ORDER
     This case needs untangling. First, the Smiths' embedded motion
for partial summary judgment, Ng 38, is denied without prejudice as
premature. The State Defendants' motion for more time to respond to
that motion, Ng 42, is denied as moot.
     Second, the Court construes the Smiths' amended response, Ng 38,
as a motion to amend their previous responses, Ng 33 & Ng 34. That
request is granted; and the State Defendants' embedded motion to
strike this paper, Ng 42, is denied. If the State Defendants want to
supplement their consolidated reply, Ng 36, then they may do so by
10 January 2020. No sur-reply from the Smiths will be allowed. The
Court is tardy in addressing the pending motions, and needs to get to
their merits soon.
     Third, the Smiths' motion to file records under seal, Ng 41, is
granted with a caveat: This Court can consider records from the state
juvenile court proceedings in deciding the motions to dismiss. Miller v.
Redwood Toxicology Laboratory, Inc., 688 F.3d 928, 931 & n.3
(8th Cir. 2012). So if the Smiths want to submit other papers from those
cases as exhibits to the amended response, then they may do so. The
Court directs the Clerk to file any such exhibits under seal. But the
Court will exclude any exhibits that aren't matters of public record or
materials embraced by the pleadings.          Ibid.   Sealed exhibits -with
courtesy copies to Little Rock chambers and opposing counsel- due by
23 December 2019.
     Fourth, the state court records have raised one more issue:
Judges Thyer and Richardson are on my recusal list. And though I
don't know Ben Bristow well, his father and sister (Judge Richardson)
are on my recusal list. All these folks, though, are at the margins of this
federal lawsuit. I don't believe my impartiality could reasonably be
questioned.
                                *    *    *

     Motion to amend response and for partial summary judgment,
NQ 38, partly granted and partly denied without prejudice. Motion for
protective order and to strike, NQ 42, denied. Motion to file records
under seal, NQ 41, granted with a caveat. Sealed exhibits with courtesy
copies due by 23 December 2019. Any supplemental reply on the
motions to dismiss is due by 10 January 2020.


                                    -2-
So Ordered.

                                   v
                    D.P. Marshall Jr.
                    United States District Judge




              -3-
